Order filed September 28, 2012




                                                   In The

                              Fourteenth Court of Appeals
                                          NO. 14-11-00869-CV
                                            ____________

                                 ANGELICA MARTINEZ, Appellant

                                                     V.

                                     FALLAS PAREDES, Appellee


                             On Appeal from the Co Civil Ct at Law No 3
                                       Harris County, Texas
                                   Trial Court Cause No. 974317


                                               ORDER

       The clerk’s record was filed November 07, 2011. Our review has determined that a relevant item
has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain
summary judgment evidence submitted by plaintiff and all attachment to the summary-judgment
response.

       The Harris County County Clerk is directed to file a supplemental clerk’s record on or before
October 9, 2012, containing all summary judgment evidence submitted by plaintiff and all attachment
to the summary-judgment response.

       If the omitted item is not part of the case file, the district clerk is directed to file a supplemental
clerk’s record containing a certified statement that the omitted item is not a part of the case file.

                                    PER CURIAM